Citation Nr: 9913199	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for 
entitlement to service connection for a psychiatric disorder.

2.  To be clarified.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant General 
Office


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to October 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the veteran's request to reopen a 
previously denied claim for entitlement to service connection 
for a psychiatric disorder.  A notice of disagreement was 
received in November 1995.  A statement of the case was 
issued in February 1996.  A substantive appeal was received 
from the veteran in March 1996.  The veteran requested a 
hearing before a member of the Board at the RO but withdrew 
this request in March 1999.  

The Board notes that due to the unique circumstances in this 
matter, it was deemed necessary to discuss and request 
further RO action.  Such discussion and requested action are 
laid out in the REMAND below.  


REMAND

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).

In this matter, procedural clarification is necessary prior 
to further adjudication.  The relevant procedural history is 
as follows.  In July 1981, the veteran filed a claim for 
entitlement to service connection for the residuals of a back 
injury.  In an October 1982 decision, the RO adjudicated this 
claim and established service connection for "residuals 
fracture right fourth, fifth, and sixth ribs (claimed as back 
injury)" (emphasis added).  

In December 1994, the veteran submitted a claim for 
entitlement to an increased rating "for a back condition" 
that was "presently rated 0%."  The RO construed this as a 
claim for entitlement to service connection for a back 
disability, and denied this claim in an April 1995 decision.  
After the veteran perfected an appeal of this decision, the 
RO sent him a letter in July 1996 which explained that a 
review of the claims folder reflected that he was "rated as 
service-connected for a back condition which includes the 
fractured 4th, 5th, and 6th ribs" and that as such, a February 
1996 statement of the case was in error and that his 
"letter" received in November 1995 (this was the notice of 
disagreement with the April 1995 rating decision) would be 
accepted as a claim for an increased evaluation for this 
service-connected disability.  

Thereafter, in a December 1998 supplemental statement of the 
case, the RO essentially indicated that a compensable 
evaluation for the service-connected "residuals, fracture of 
the right fourth, fifth, and sixth ribs" was not warranted.  
Curiously, on the last page of the supplemental statement of 
the case, it is noted that 

[o]ur [r]ating [d]ecision to you, dated 
April 7, 1995 and [s]tatement of [t]he 
[c]ase dated July 12, 1996, incorrectly 
addressed the issue as service connection 
for a back condition.  On your original 
claim dated December 8, 1994, you 
requested to be reevaluated for you 
service-connected back condition...[but] 
[y]ou are evaluated...for posterior 
ribs...only.  We processed the denial of 
service connection under the assumption 
of claim [sic] for service connection for 
spine condition [sic].  If you wish to 
claim service connection for a spine 
condition, please be advised that as 
stated above [this claim was denied in 
April 1995].  In order to reopen your 
claim, you must submit new and material 
evidence not previously considered.

The above documented actions create a confusing situation, 
one that needs to be clarified prior to appellate 
adjudication.  On the one hand, the RO informed the veteran, 
in the July 1996 letter, that service connection had 
previously been established for a back disability.  On the 
other hand, in the December 1998 supplemental statement of 
the case, he was informed that service connection had not 
been established for a back disability.  Further, from a 
review of the October 1982 rating action, it is unclear 
whether service connection was established for a back 
disability or just the residuals of a fracture of the right 
fourth, fifth, and sixth ribs that was originally claimed as 
a back injury.

As such, this matter must be REMANDED to the RO to clarify 
whether service connection was established for a back 
disability in October 1982.  If it is determined that service 
connection was not established for such a disability at that 
time, the RO should so state and provide supporting reasons 
and basis for this conclusion.  Then the case should be 
returned to the Board on the issue of entitlement to service 
connection for a back disorder because, as stated above, the 
veteran perfected an appeal on that issue.  If the RO instead 
determines that service connection was indeed established for 
a back disability in October 1982, the RO must adjudicate the 
veteran's claim for entitlement to an increased rating for 
this disability, received in December 1994.  

The Board also finds that the claim for an increased rating 
for the service-connected residuals of a fracture of the 
right fourth, fifth, and sixth ribs, must be adjudicated by 
the RO as opposed to simply being included in a supplemental 
statement of the case, as was done in December 1998.  The 
Board points out that a supplemental statement of the case 
(or even a statement of the case) is not the appropriate 
means for accomplishing this task (i.e. adjudicating for the 
first time a increased evaluation claim) under proper 
appellate guidelines. See 38 C.F.R. § 19.26 (1998); VA Manual 
M 21-1, Part IV, §§ 8.08-8.11 (Change 84, August 26, 1996)).

Regarding the veteran's request to reopen his previously 
denied claim for entitlement to service connection for a 
psychiatric disorder, it is noted that in the December 1998 
supplemental statement of the case, the RO noted that, among 
other things, new and material evidence is evidence that when 
viewed in the context of all evidence of record, would change 
the outcome of the prior decision.  Essentially, the RO was 
following decision of the United States Court of Appeals of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991), wherein the Court 
stated that for evidence to be material, it must be 
"relevant and probative" and "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence both new and old, would change the 
outcome."

However, in a recent decision, Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Id.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for a psychiatric disorder must be 
remanded for a determination as to whether the evidence 
submitted by the appellant is "material" as defined under 
38 C.F.R. § 3.156(a) (1998) rather than under Colvin.  

In addition it was held in Elkins v. West, 12 Vet.App 209 
(1999) that if it is established that new and material 
evidence has been submitted then it must be determined if the 
claim is well grounded and if it is then the claim should be 
considered on the merits.

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  The RO should specifically indicate 
whether service connection was 
established for a back disability in the 
October 15, 1982 rating action.  

If it is determined that service 
connection was not established for such a 
disability at that time, the RO should 
inform the veteran and his representative 
of this and its reason(s) therefor, and 
then the RO should return the case to the 
Board for adjudication of the issue of 
service connection for a back disability 
as the veteran, as stated above, 
completed an appeal on that issue.  

If the RO instead determines that service 
connection was established for a back 
disability in October 1982, the RO must 
adjudicate the veteran's claim for 
entitlement to an increased rating for 
this disability, received in December 
1994.  

If the outcome of the claim ultimately 
adjudicated is adverse to the veteran, he 
and his representative should be 
furnished with appellate rights.  

2.  The RO must also formally adjudicate 
the claim for entitlement to service 
connection for the residuals of a 
fracture of the right fourth, fifth, and 
sixth ribs.  A statement of the case is 
not the appropriate means for 
accomplishing this task.  

If this claim remains denied, the veteran 
and his representative should be 
furnished with the veteran's appellate 
rights.  

3.  Finally, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted sufficient to 
reopen the claim for entitlement to 
service connection for a psychiatric 
disorder.  In light of the Hodge 
decision, when reviewing the issue of 
reopening this claim, the RO should 
consider whether the evidence submitted 
by the veteran is "material" as defined 
under 38 C.F.R. § 3.156(a) (1998) rather 
than under Colvin.  If the claim is found 
to be material then the RO should decide 
whether it is well grounded and if so, 
then it should be considered on the 
merits.  Elkins.  After review by the RO, 
a supplemental statement of the case with 
respect to this claim should be issued, 
if appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


